Name: Council Regulation (EEC) No 3579/91 of 25 November 1991 on the application of Decision No 3/91 of the EEC-Jordan Cooperation Council amending, as a consequence of the introduction of the harmonized system, Protocol 2 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: European construction;  executive power and public service;  Asia and Oceania;  international trade
 Date Published: nan

 14.12.1991 EN Official Journal of the European Communities L 345/1 COUNCIL REGULATION (EEC) No 3579/91 of 25 November 1991 on the application of Decision No 3/91 of the EEC-Jordan Cooperation Council amending, as a consequence of the introduction of the harmonized system, Protocol 2 concerning the definition of the concept of originating products and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan (1) was signed on 18 January 1977; Whereas, by virtue of Article 25 of Protocol 2 concerning the definition of the concept of originating products and methods of administrative cooperation, which forms an integral part of the above Agreement, the EEC-Jordan Cooperation Council has adopted Decision No 3/91 amending Protocol 2; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 3/91 of the EEC-Jordan Cooperation Council shall apply in the Community. The text of the Decision is attached to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1991. For the Council The President J. M. M. RITZEN (1) OJ No L 268, 27. 9. 1978, p. 2.